                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                       Desc Main
                                                                   Document     Page 1 of 35




 Fill in this information to identify the case:

 Debtor name         Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 2, 2020                       X /s/ Christopher J. Ashby
                                                                       Signature of individual signing on behalf of debtor

                                                                       Christopher J. Ashby
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 20-25326                            Doc 2               Filed 09/02/20 Entered 09/02/20 09:44:30                                                           Desc Main
                                                                                  Document     Page 2 of 35
 Fill in this information to identify the case:

 Debtor name            Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           365,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              4,177.26

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           369,177.26


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       37,552,181.99


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         37,552,181.99




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-25326                   Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                       Desc Main
                                                                   Document     Page 3 of 35
 Fill in this information to identify the case:

 Debtor name         Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chase Bank                                              Checking                        5494                                       $123.43




           3.2.     Chase Bank                                              Savings                         2635                                       $328.95



                    Chase Bank
           3.3.     Rockwell Fairview LLC                                   Checking                        6358                                     $1,924.88



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $2,377.26
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                    Desc Main
                                                                   Document     Page 4 of 35
 Debtor         Rockwell Debt Free Properties, Inc.                                           Case number (If known)
                Name


        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Miscellaneous Office Furniture                                               $1,500.00    N/A                                   $1,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers                                                                      $300.00    N/A                                     $300.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $1,800.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                      Desc Main
                                                                   Document     Page 5 of 35
 Debtor         Rockwell Debt Free Properties, Inc.                                           Case number (If known)
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used     Current value of
            property                                      extent of           debtor's interest        for current value         debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.                                         12.29%
                     5180 Paramount                       Tennant in
                     Parkway Ave.                         Common
                     Morrisville, NC 27896                interest                   $350,000.00       NOI                                 $350,000.00


            55.2.    4849 Acorn Drive
                     Independence, OH                     Tennant in
                     44131                                Common                      $15,000.00       N/A                                  $15,000.00




 56.        Total of Part 9.                                                                                                             $365,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used      Current value of
                                                                              debtor's interest        for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            rockwelltic.com                                                                 $0.00                                                    $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                     Desc Main
                                                                   Document     Page 6 of 35
 Debtor         Rockwell Debt Free Properties, Inc.                                          Case number (If known)
                Name



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                   $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                 Current value of
                                                                                                                                 debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Note between Rockwell Fairview,                               6,000,000.00 -                        6,000,000.00 =
            LLC and Noah, Corp.                                       Total face amount    doubtful or uncollectible amount                        $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                   $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30             Desc Main
                                                                   Document     Page 7 of 35
 Debtor         Rockwell Debt Free Properties, Inc.                                          Case number (If known)
                Name


               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 20-25326                       Doc 2           Filed 09/02/20 Entered 09/02/20 09:44:30                                         Desc Main
                                                                        Document     Page 8 of 35
 Debtor          Rockwell Debt Free Properties, Inc.                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $2,377.26

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,800.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $365,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $4,177.26         + 91b.              $365,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $369,177.26




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                    Desc Main
                                                                   Document     Page 9 of 35
 Fill in this information to identify the case:

 Debtor name         Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                   Desc Main
                                                                  Document     Page 10 of 35
 Fill in this information to identify the case:

 Debtor name         Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           IRS Special Procedures                                    Check all that apply.
           50 S. 200 East                                               Contingent
           Mail Stop 5021                                               Unliquidated
           Salt Lake City, UT 84111                                     Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only

           Last 4 digits of account number 1182                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Utah State Tax Commission                                 Check all that apply.
           Attn: Bankruptcy Unit                                        Contingent
           210 North 1950 West                                          Unliquidated
           Salt Lake City, UT 84134                                     Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only

           Last 4 digits of account number 1182                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   35618                                 Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 11 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Alan and Alma Seshiki                                                 Contingent
          Trustees of 2016 Sheshiki Family Trust                                Unliquidated
          Strong & Hanni 102 S 200 E, Ste. 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/1/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,500,000.00
          Ambleside Park, Inc.                                                  Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 4/27/18                                  Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $615,362.71
          Amfil Realty, LLC                                                     Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 9/12/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Anson and Genevieve Smith                                             Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 5/10/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $800,000.00
          Bernie Bromberg                                                       Contingent
          Trustee of the Bromberg Trust                                         Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/19/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $369,300.00
          Blush Property, LLC                                                   Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
          Salt Lake City, UT 84101                                              Disputed

          Date(s) debt was incurred 8/16/18                                  Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          BP412, LLC                                                            Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 12 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $350,000.00
          Bruce I. Rose & Maureen Rose                                          Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 7/19/18
                                                                             Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $390,000.00
          Bruce Rose/Rose Family Trust                                          Contingent
          c/o Foley Gardere/Foley Lardner, LLP                                  Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201                                                      Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit/Arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $836,141.64
          Camac, Inc.                                                           Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 6/25/18
                                                                             Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $400,000.00
          Carl A. & Donna M. Lillmars                                           Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 12/7/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,704,475.00
          Christopher C. Fucci                                                  Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 8/27/18                                  Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $400,000.00
          Craig A. Cousin                                                       Contingent
          Trustee of Craig A. Cousin Trust                                      Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/1/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $462,500.00
          Craig A. Cousins/Counsins Trust                                       Contingent
          Foley Gardere/Foley Lardner, LLP                                      Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201                                                      Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 13 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $180,000.00
          Cynthia A. Wolz                                                       Contingent
          c/o Foley Gardere/Foley Lardner, LLP                                  Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201                                                      Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit/Arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $88,875.00
          Debra A. LaRoza                                                       Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 1/10/19
                                                                             Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Dien Quang Le                                                         Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 4/26/18                                  Basis for the claim:    LAwsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $204,457.17
          Donald P. and Rosemary B. SMith                                       Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 8/28/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $164,000.00
          E&H Jackson, LLC                                                      Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 5/7/18                                   Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          EC9 Holdings, LLC                                                     Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $400,000.00
          Edward Hennessy 2001 Revocable Trust                                  Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 6/25/18
                                                                             Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 14 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $462,125.00
          Eldridge Holdings Too, LLC                                            Contingent
          c/o Foley Gardere/Folery Lardner, LLP                                 Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201                                                      Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit/Arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $206,000.00
          Fred Jacob/Fred Jacob Living Trust                                    Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 7/16/18
                                                                             Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          G. Scott Coleman                                                      Contingent
          Trustee of G. Scott Coleman Trust                                     Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 4/9/18                                   Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $879,000.00
          Gary R. Neil                                                          Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 9/26/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $138,000.00
          Gertruade Winkler                                                     Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/16/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $250,000.00
          Harvey A. Paul                                                        Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 12/17/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $730,000.00
          Henry Noah's Dublin, LLC                                              Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 2/20/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 15 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $304,473.94
          Henryk Sarat                                                          Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/31/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Ivy S. Fasco                                                          Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/12/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $117,113.66
          J&J Real Estate Investments, LLC                                      Contingent
          Foley Gardere/Foley Lardner, LLP                                      Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201-1000                                                 Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $152,000.00
          Jean M. Bonetti                                                       Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/18/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $500,000.00
          Jean Pierre & Jennifer Samson                                         Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/5/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $200,000.00
          John Michael Lalli, III                                               Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/20/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,173,318.63
          John T. Barnett & Patricia A. Barnett                                 Contingent
          c/o Foley Gardere/Foley Lardner, LLP                                  Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201                                                      Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit/Arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 16 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $252,240.32
          Josie & Barney Addamo                                                 Contingent
          Trustees of Addamo 12/9/04 Family Trust                               Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 4/3/18                                   Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $100,000.00
          Judy Hendrix                                                          Contingent
          Trustee of the Hendrix Living Trust                                   Unliquidated
          Strong & Hanni 102 S 200 E, Ste. 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/3/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $500,000.00
          Kent Seymour/Seymour Family Trust                                     Contingent
          c/o Foley Gardere/Foley Lardner, LLP                                  Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201                                                      Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit/Arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $403,140.11
          Lawrence H. Talbott & Russell M. Talbott                              Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/30/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $296,450.00
          Linda & Martin Tierney                                                Contingent
          Trustees of Tierney Revoc. Living Trust                               Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/3/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $200,000.00
          Luann Properties, LLC                                                 Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 8/21/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Maxon-Multiline, LLC                                                  Contingent
          c/o Strong & Hanni                                                    Unliquidated
          1021 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 9/25/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 17 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Merle L. Steinman, Jr.                                                Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/19/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $300,000.00
          Michael & Linda Digiacomo                                             Contingent
          Trust. Michael & Linda Digiacomo R Trust                              Unliquidated
          Michael & Linda Digiacomo
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/21/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $577,000.00
          Nina D. Johannessen Living Trust                                      Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 7/19/18 and 9/10/18                      Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,193,172.00
          Norma L and Armenay Faye Merrett                                      Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/8/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,554,202.60
          Oak Hill Management, Inc.                                             Contingent
          c/o Christensen & Jensen                                              Unliquidated
          257 East 200 South, Suite 1100
                                                                                Disputed
          Salt Lake City, UT 84111
          Date(s) debt was incurred 8/31/18
                                                                             Basis for the claim:    Unsolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,554,202.60
          Oak Hill Management, LLC                                              Contingent
          Christensen & Jensen                                                  Unliquidated
          257 East 200 South, Suite 1000
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 8/31/18                                  Basis for the claim:    LAwsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $320,000.00
          Paul & Louis Zambito                                                  Contingent
          Trustee of Joseph Grace Zambito Trust                                 Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/12/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 18 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Peter Moli                                                            Contingent
          Trustee of Boli Family Trust                                          Unliquidated
          Strong & Hanni 102 S 200 E, Ste. 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/26/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Prudence and Timothy Maxon                                            Contingent
          c/o Strong & Hanni                                                    Unliquidated
          1012 South 200 East, Suite 800                                        Disputed
          Salt Lake City, UT 84111
                                                                             Basis for the claim:    Lawsuit
          Date(s) debt was incurred 8/29/18
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          R&J Steck Investments, LLC                                            Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/9/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $16,500.00
          R.P. Associates, LC                                                   Contingent
          c/o Cutler & Riley                                                    Unliquidated
          668 E 12225 S, Ste. 204                                               Disputed
          Draper, UT 84020
                                                                             Basis for the claim:    Settlement Agreement
          Date(s) debt was incurred 12/9/19
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $817,542.62
          Richard and Susan Harder Living Trust                                 Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 5/8/18                                   Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Rocky Noah OH, LLC                                                    Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $779,348.15
          Rosa DiTucci                                                          Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 9/21/18
                                                                             Basis for the claim:    Unsolved Claims in Arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 19 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $200,000.00
          Ross R. and Linda M. Greco                                            Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 4/12/18                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,449,125.41
          Russell Hertrich                                                      Contingent
          The Russell Hertrich Revocable Trust                                  Unliquidated
          Felix Weinberg 65 S. Main St. Ste. 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 6/25/18
                                                                             Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $186,219.23
          Ryan V. and Andrea C. Andreason                                       Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/18/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $223,215.56
          Sanford & Helaine Roberts                                             Contingent
          H. Roberts Trust/S Roberts Trust                                      Unliquidated
          c/o Felis Weinberg, 65 S. Main, Ste. 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 7/19/18
                                                                             Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $389,128.03
          Spiritus Revocable Trust                                              Contingent
          Eugene & Susan Spiritus                                               Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 4/6/18                                   Basis for the claim:    Unresolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $290,229.60
          Steven LaRoza                                                         Contingent
          c/o Felix Weinberg                                                    Unliquidated
          65 S. Main Street, Suite 800
                                                                                Disputed
          Salt Lake City, UT 84101
          Date(s) debt was incurred 9/10/18
                                                                             Basis for the claim:    Unsolved claims in arbitration
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $221,875.86
          The Real Mint, LLC                                                    Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 11/16/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 20 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $177,265.16
          Theodore and Dena A. KEith                                            Contingent
          c/o Strong & Hani                                                     Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 12/7/17                                  Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $382,012.16
          Thomas B. Tarbet                                                      Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800                                         Disputed
          Salt Lake City, UT 84111
                                                                             Basis for the claim:    Lawsuit
          Date(s) debt was incurred 9/7/18
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $150,000.00
          Thomas E. Funk                                                        Contingent
          Trustee of Stephen W. Funk T/U/A                                      Unliquidated
          Strong & Hanni 102 S 200 E, Ste. 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/13/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $600,000.00
          Town & Campus, Inc.                                                   Contingent
          Foley Gardere/Foley Lardner, LLP                                      Unliquidated
          2021 McKinney Ave., Suite 1600
          Dallas, TX 75201-1000                                                 Disputed

          Date(s) debt was incurred 12/21/18                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $212,116.57
          Tracy L. Adame                                                        Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/10/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $670,053.26
          Voynvich Ventures, LTD                                                Contingent
          c/o Strong & Hanni                                                    Unliquidated
          102 South 200 East, Suite 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 10/24/17                                 Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $500,000.00
          W. Mark McKoy                                                         Contingent
          Trustee of the W. Mark McKoy Irre. Trust                              Unliquidated
          Strong & Hanni, 102 S 200 E, Ste 800
          Salt Lake City, UT 84111                                              Disputed

          Date(s) debt was incurred 9/7/18                                   Basis for the claim:    Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                          Desc Main
                                                                  Document     Page 21 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                     Case number (if known)
              Name

 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $200,000.00
           William G. and Susan W. Wright                                       Contingent
           c/o Strong & Hanni                                                   Unliquidated
           102 South 200 East, Suite 800
           Salt Lake City, UT 84111                                             Disputed

           Date(s) debt was incurred 10/5/17                                 Basis for the claim:    Lawsuit
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes

 3.72      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $360,000.00
           Xenocorp, LLC                                                        Contingent
           c/o Foley & Gardere/Foley & Lardner, LLP                             Unliquidated
           2021 McKinney Ave., Suite 1600
           Dallas, TX 75201                                                     Disputed

           Date(s) debt was incurred 12/17/18                                Basis for the claim:    Lawsuit/Arbitration
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Edward Hennessy
           c/o Felix Weinberg                                                                         Line     3.21
           65 S. Main Street, Suite 800
                                                                                                             Not listed. Explain
           Salt Lake City, UT 84101


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                          0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                 37,552,181.99

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                    37,552,181.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                      Desc Main
                                                                  Document     Page 22 of 35
 Fill in this information to identify the case:

 Debtor name         Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   The Landlord for this
             lease is for and the nature of               lease is Rockwell Debt
             the debtor's interest                        Free Properties, Inc.
                                                          dba Rockwell
                                                          Cleveland, LLC. The
                                                          building that was
                                                          supposed to be built on
                                                          the real property was
                                                          never built so the
                                                          tenant never occupied
                                                          the property.
                  State the term remaining
                                                                                    Noah Corporation
             List the contract number of any                                        PO Box 1289
                   government contract       N/A                                    Riverton, UT 84065


 2.2.        State what the contract or                   The Landlord for this
             lease is for and the nature of               lease is MORRISVILLE
             the debtor's interest                        TIC OWNERS GROUP
                                                          in which the Debtor has
                                                          a 12.29% interest. The
                                                          Owners Group own the
                                                          Property as tenants in
                                                          common pursuant to
                                                          that certain Tenancy in
                                                          Common Agreement
                                                          with an original
                                                          effective date of
                                                          December 27, 2018, by
                                                          and among the
                                                          Owners.
                  State the term remaining                6 years plus a renewal
                                                          option for an additonal   Paramount Event Venue, LLC
                                                          7 years                   Attn: Steven G. Nienaber, Manager
             List the contract number of any                                        5430 North 107th Street
                   government contract       N/A                                    Kansas City, KS 66109




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                  Desc Main
                                                                  Document     Page 23 of 35
 Fill in this information to identify the case:

 Debtor name         Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                              Desc Main
                                                                  Document     Page 24 of 35



 Fill in this information to identify the case:

 Debtor name         Rockwell Debt Free Properties, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                $-63,800.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                            $-1,290,577.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,524,680.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-25326                   Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                 Desc Main
                                                                  Document     Page 25 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                       Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    U.S. Securities Exchange                         Investigation for          N/A                                           Pending
               Commission                                       which the Debtor                                                         On appeal
               N/A                                              has reached a
                                                                                                                                         Concluded
                                                                resolution with
                                                                the SEC.

       7.2.    DiTucci et al. v. Ashby, et al                   Private Arbitration        Private Arbitration                           Pending
               N/A                                                                         Proceeding                                    On appeal
                                                                                           George Haley, Arbitrator
                                                                                                                                         Concluded
                                                                                           222 South Main Street,
                                                                                           Suite 2200
                                                                                           Salt Lake City, UT 84101

       7.3.    Oak Hill Managemt, Inc. v.                       Private Arbitration        American Arbitration                          Pending
               Rockwell Debt Free                                                          Association                                   On appeal
               Properties et al
                                                                                                                                         Concluded
               Arbitrator: Gilda R. Turitz
               01-19-0003-4098

       7.4.    Fucci et all v. Bowser et al                     Civil                      United States District Court                  Pending
               2:20-CV-0004-DBP                                                            Utah                                          On appeal
                                                                                           351 S. West Temple
                                                                                                                                         Concluded
                                                                                           Salt Lake City, UT 84101



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 20-25326                   Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                  Desc Main
                                                                  Document     Page 26 of 35
 Debtor       Rockwell Debt Free Properties, Inc.                                                          Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.5.    RP Associates v. Rockwell                        Civil-Settlement             Third District Court, UT                    Pending
               Debt Free Properties, Inc.                       Reached                      Salt Lake City, UT                          On appeal
               190904957
                                                                                                                                         Concluded


       7.6.    Kern et al v. Taylor et al                       Civil                        5th District of Texas Court                 Pending
               Appellate Case #                                                              of Appeals                                  On appeal
               05-20-00478-CV                                                                Dallas, Texas
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                Desc Main
                                                                  Document     Page 27 of 35
 Debtor        Rockwell Debt Free Properties, Inc.                                                       Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Diaz and Larsen                                                                                               August 21,
                 307 West 200 South Suite                                                                                      2020 and
                 3003                                                                                                          September
                 Salt Lake City, UT 84101                                                                                      1, 2020                $15,000.00

                 Email or website address
                 diazandlarsen.com

                 Who made the payment, if not debtor?
                 The Debtor ($9,750) and Christopher
                 J. Ashby ($5,250)



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 20-25326                   Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                           Desc Main
                                                                  Document     Page 28 of 35
 Debtor      Rockwell Debt Free Properties, Inc.                                                        Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Basic Information for 1099 Tax Reporting
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                  Desc Main
                                                                  Document     Page 29 of 35
 Debtor      Rockwell Debt Free Properties, Inc.                                                        Case number (if known)




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Rockwell Alburquerque, LLC                       Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      2/28/15 - 5/31/16

    25.2.    Rockwell Auburn Hills, LLC                       Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      9/2/14 - 12/8/16

    25.3.    Rockwell Bedford, LLC                            Real Estae Ownership                             EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      1/30/17 - 4/23/19

    25.4.    Rockwell Birmingham, LLC                         Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/21/15 - 11/27/17




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                  Desc Main
                                                                  Document     Page 30 of 35
 Debtor      Rockwell Debt Free Properties, Inc.                                                        Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.5.    Rockwell Chesapeake, LLC                         Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      2/19/16 - 5/3/17

    25.6.    Rockwell Cincinatti, LLC                         Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      2/1/17 -

    25.7.    Rockwell Cleveland, LLC                          Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      6/26/18 - 9/25/19

    25.8.    Rockwell Cranberry, LLC                          Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/19/16 - 11/27/17

    25.9.    Rockwell Desmoines, LLC                          Real Estate Ownership                            EIN:
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/28/14 - 11/28/16

    25.10 Rockwell Dickinson, LLC                             Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      3/26/15 - 6/28/16

    25.11 Rockwell Dublin, LLC                                Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      9/20/17 - 12/31/18

    25.12 Rockwell Fairview, LLC                              Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/31/16 -

    25.13 Rockwell Greensboro, LLC                            Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      2/9/16 - 5/30/17

    25.14 Rockwell Greenville, LLC                            Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      12/12/ 16 -3/25/18

    25.15 Rockwell Indianapolis, LLC                          Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      5/10/18 -

    25.16 Rockwell Jacksonville, LLC                          Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      1/2/18 - 4/23/19




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                                  Desc Main
                                                                  Document     Page 31 of 35
 Debtor      Rockwell Debt Free Properties, Inc.                                                        Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.17 Rockwell Kingston, LLC                              Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/15/16 - 11/27/17

    25.18 Rockwell Lake Point, LLC                            Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/21/15 - 11/27/17

    25.19 Rockwell Madison, LLC                               Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      4/22/15 - 7/26/17

    25.20 Rockwell Memphis, LLC                               Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/20/15 - 11/27/17

    25.21 Rockwell New Albany, LLC                            Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/18/15 - 11/28/16

    25.22 Rockwell Omaha, LLC                                 Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      4/23/15 - 7/26/17

    25.23 Rockwell Puyallup, LLC                              Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/21/18 - 11/25/19

    25.24 Rockwell Southfield, LLC                            Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      9/30/17 - 12/31/18

    25.25 Rockwell Southpointe, LLC                           Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      2/7/17 - 5/29/18

    25.26 Rockwell Toledo, LLC                                Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      6/26/18 - 9/25/19

    25.27 Rockwell Wichita, LLC                               Real Estate Ownership                            EIN:
    .
             8494 South 700 East #200
             Sandy, UT 84070                                                                                   From-To      8/29/14 - 11/28/16


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                              Desc Main
                                                                  Document     Page 32 of 35
 Debtor      Rockwell Debt Free Properties, Inc.                                                        Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       DBN Tax                                                                                                              8/2006 - Present
                    252 West Main Street
                    Lehi, UT 84043

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Lear Thorpe
                    PO Box 71187
                    Salt Lake City, UT 84121

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Christopher J. Ashby                           183 East 8135 South                                 President                             33%
                                                      Sandy, UT 84070

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Scott W. Beynon                                1767 Sunset Pointe Circle                           Vice President                        30%
                                                      Kaysville, UT 84037

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jordan S. Nelson                               193 East 8135 South                                 Operations Director                   17%
                                                      Sandy, UT 84070



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                            Desc Main
                                                                  Document     Page 33 of 35
 Debtor      Rockwell Debt Free Properties, Inc.                                                        Case number (if known)




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 2, 2020

 /s/ Christopher J. Ashby                                               Christopher J. Ashby
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30             Desc Main
                                                                  Document     Page 34 of 35




                                                               United States Bankruptcy Court
                                                                          District of Utah
 In re      Rockwell Debt Free Properties, Inc.                                                        Case No.
                                                                                 Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       September 2, 2020                                        /s/ Christopher J. Ashby
                                                                      Christopher J. Ashby/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                 Case 20-25326                    Doc 2          Filed 09/02/20 Entered 09/02/20 09:44:30                  Desc Main
                                                                  Document     Page 35 of 35



                                                               United States Bankruptcy Court
                                                                          District of Utah
 In re      Rockwell Debt Free Properties, Inc.                                                          Case No.
                                                                                 Debtor(s)               Chapter       7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rockwell Debt Free Properties, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 2, 2020                                                   /s/ Andres Diaz
 Date                                                                Andres Diaz 4309
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Rockwell Debt Free Properties, Inc.
                                                                     Diaz & Larsen
                                                                     307 West 200 South, Suite 3003
                                                                     Salt Lake City, UT 84101
                                                                     (801)596-1661 Fax:(801) 359-6803
                                                                     courtmail@adexpresslaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
